EXHIBIT 10.13

 

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

DATED as of 23 January 2005

 

(1) CB RICHARD ELLIS LIMITED

 

- and -

 

(2) ALAN CHARLES FROGGATT

 

--------------------------------------------------------------------------------

 

AGREEMENT

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

AGREEMENT

 

This Agreement is dated as of 23 January 2005.

 

BETWEEN:

 

1. CB RICHARD ELLIS LIMITED (company no. 3350437) whose registered office is at
Kingsley House, Wimpole Street, London, W1G 0RE (the “Company”); and

 

2. ALAN CHARLES FROGGATT of Bedford Farm House, Portsmouth Road, Thursley,
Surrey, GU8 6NN (the “Executive”).

 

WHEREAS:

 

(A) The Executive is employed under an Amended and Restated Executive Service
Agreement effective as of 17 July 2003 (the “Employment Agreement”) between the
Executive and Insignia Richard Ellis Limited.

 

(B) The parties have agreed that the Executive’s employment with the Company
and/or any Group Company (as defined below) shall terminate by mutual agreement
on the Employment Termination Date (as defined below).

 

(C) The parties have agreed that from the Employment Termination Date until the
Appointment Termination Date the Executive shall be appointed as a non-executive
director of the Company and/or any Group Company.

 

(D) The parties have entered into this Agreement to:

 

  (a) record and implement the terms upon which they have each agreed to settle
and compromise all outstanding claims which the Executive has or may have
arising out of or in connection with or as a consequence of his employment or
the termination thereof or otherwise against the Company or any Group Company
and its or their respective directors, officers, employees direct or indirect
shareholders or agents (whether past or present) and in particular those
statutory complaints which the Executive intimates in this Agreement; and

 

  (b) record the terms of the Executive’s appointment as a non-executive
director of the Company and/or any Group Company (the “Appointment”).

 

(E) The Company is entering into this Agreement for itself and as agent for and
trustee of all Group Companies and is duly authorised to do so. The parties
intend that each Group Company should be able to enforce in its own right the
terms of this Agreement which expressly or impliedly confer a benefit on that
company.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

IT IS AGREED as follows:-

 

1. INTERPRETATION

 

  1.1 In this Agreement the following expressions shall, unless the context
otherwise requires, have the following meanings:-

 

“2003 Option Agreement” means the Option Agreement between CBRE Holding, Inc.
and the Executive effective as of 16 September 2003;

 

“2004 Option Agreement” means the Option Agreement between CB Richard Ellis
Group, Inc. and the Executive effective as of 22 September 2004;

 

“Appointment” has the meaning given to it in Recital (D)(b);

 

“Appointment Termination Date” means 30 September 2006;

 

“Board” means the board of directors of the Company;

 

“Employment Agreement” has the meaning given to it in Recital (A);

 

“Employment Termination Date” means 30 June 2005; and

 

“Group Company” means the holding company of the Company and all subsidiary and
associated companies of the holding company of the Company (“subsidiary” and
“holding company” having the meanings given to them in section 736 of the
Companies Act 1985 as amended and “associated company” meaning a company which
is treated as such for the purposes of Statement of Standard Accounting Practice
No. 1 of the Institute of Chartered Accountants in England and Wales) and
references herein to “Group Companies” shall be construed accordingly.

 

  1.2 Words and expressions used in this Agreement but not defined herein shall,
unless the context requires otherwise, have the same meaning given to them in
the Employment Agreement.

 

  1.3 The headings in this Agreement are inserted for convenience only and shall
not affect its construction.

 

  1.4 Any reference to a statutory provision shall be construed as a reference
to any statutory modification or re-enactment thereof (whether before or after
the date hereof) for the time being in force.

 

2. NOVATION OF EMPLOYMENT AGREEMENT

 

  2.1 As from the date of this Agreement, the Company undertakes to perform the
Employment Agreement and be bound by its terms in every way as if the Company
had been a party to it in place of Insignia Richard Ellis Limited.

 

  2.2 The Executive hereby:

 

  2.2.1 releases Insignia Richard Ellis Limited from its obligations under the
Employment Agreement;



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

  2.2.2 releases Insignia Richard Ellis Limited from all future claims and
demands whatsoever in respect of the Employment Agreement; and

 

  2.2.3 accepts the liability of the Company under the Employment Agreement from
the date of this Agreement.

 

3. EMPLOYMENT TERM

 

The Executive shall continue to serve the Company as Chief Executive on the
terms provided in the Employment Agreement as varied by this Agreement (the
“Employment”).

 

4. SHARE OPTIONS

 

For the avoidance of doubt, nothing contained in this Agreement shall vary the
provisions of the 2003 Option Agreement and/or the 2004 Option Agreement which
Option Agreements shall continue in full force and effect. If the Employment is
terminated other than in accordance with Clauses 6.1.4.1 and 6.1.5 below or the
Appointment is terminated prior to the Appointment Termination Date other than
in accordance with Clause 10.1 below then the vesting of the Executive’s Options
shall be accelerated so that such Options or such part thereof which would have
vested up to and including the Appointment Termination Date shall vest
immediately and all other Options shall, to the extent not then vested, be
cancelled by CB Richard Ellis Group, Inc. without consideration.

 

5. BONUS

 

  5.1 The Employment Agreement is varied as follows.

 

  5.1.1 The Executive shall be entitled to participate in the Executive Bonus
Plan of CB Richard Ellis, Inc. (the “Bonus Plan”) (in accordance with the rules
thereof for the time being) up to and including 30 September 2005.

 

  5.1.2 If termination of the Employment in accordance with Clause 6.1.1 below
renders the Executive ineligible to participate in the Bonus Plan from the
Employment Termination Date with the result that the Executive’s Award (as
defined in the Bonus Plan) for 2005 is forfeited as of the Employment
Termination Date pursuant to Section 4.5(a) of the Bonus Plan, the Company
agrees to pay to the Executive an amount equivalent to 75% of the Award for 2005
which the Executive would have received under the Bonus Plan if he had remained
eligible to participate in the Bonus Plan in 2005 in accordance with the terms
of the Bonus Plan (which will be based on the same principles as in 2004 with
the exception that the target for 2005 against which company performance is
measured will be set by the Company and/or any Group Company at its and/or their
absolute discretion, but so that the criteria applicable to the Executive’s
Award are set on the same basis as those applicable to the other participants),
such amount to be payable as soon as the amount of the Awards for 2005 is
determined and in any event not later than 31 March 2006.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

  5.2 The Executive acknowledges and agrees that other than as set out in Clause
5.1 above, he has no further entitlement to any bonus under the Bonus Plan.

 

  5.3 The Executive may, at the absolute discretion of the Managing Director of
the Company, be invited to participate in the 2004 UK bonus pool of the Company.
If the Executive does so participate, any amount payable to him shall be at the
absolute discretion of the Managing Director of the Company. For the avoidance
of doubt, nothing in this Agreement gives rise to any entitlement on the part of
the Executive or obligation on the part of the Company, whether express or
implied, regarding the Executive’s participation in the 2004 UK bonus pool.

 

6. EMPLOYMENT TERMINATION

 

  6.1 The Employment Agreement is varied as follows.

 

  6.1.1 Without prejudice to Clause 11 of the Employment Agreement and subject
to Clauses 6.1.2-6.1.5 below, the Employment shall terminate by mutual agreement
on the Employment Termination Date.

 

  6.1.2 The Executive may give to the Company 6 months’ notice in writing to
terminate the Employment, such notice to be given on or before 31 March 2005.

 

  6.1.3 If the Executive gives notice in accordance with Clause 6.1.2 above, the
Employment will terminate on the expiry of the notice or the Employment
Termination Date, whichever is the earlier, but the Company will pay to the
Executive payments in lieu of salary, bonus and contractual benefits that the
Executive would have received until the Employment Termination Date.

 

  6.1.4 The Company may terminate the Employment at any time prior to the
Employment Termination Date by giving written notice to the Employee. The
Executive’s entitlements on termination of the Employment are as follows:

 

  6.1.4.1 If the Company terminates the Employment because in the reasonable
opinion of the Company and/or any Group Company the Executive fails or neglects
efficiently and diligently to discharge his duties to and to promote and protect
the interests and reputation of the Company and/or any Group Company or does
anything that is harmful to the Company and/or any Group Company, the Company
will pay to the Executive payments in lieu of salary, bonus and contractual
benefits that the Executive would have received had the Employment continued
until 30 September 2005, save that if the Company terminates the Employment
after the Executive has given notice in accordance with Clause 6.1.2 above the
Company will pay to the Executive payments in lieu of salary, bonus and
contractual benefits that the Executive would have received had the Employment
continued during the 6 months’ notice period or until 30 September 2005,
whichever is the earlier.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

  6.1.4.2 If the Company terminates the Employment other than as set out in
Clause 6.1.4.1 above or Clause 6.1.5 below, the Company will pay to the
Executive payments in lieu of salary, bonus and contractual benefits that the
Executive would have received had the Employment continued until the Employment
Termination Date and the Appointment continued until the Appointment Termination
Date.

 

  6.1.5 For the avoidance of doubt, nothing in this Agreement shall affect the
Company’s right to terminate the Employment summarily in accordance with Clause
11 of the Employment Agreement.

 

  6.2 Save where Clause 5.1.2 above applies, for the purposes of determining the
value of any bonus entitlement or of pay in lieu of any bonus entitlement under
Clause 6.1 above, the relevant amount will be the average of the bonuses awarded
to the Executive in respect of the 3 previous financial years prior to the date
of termination of the Employment.

 

  6.3 The Executive will not be entitled to any of the benefits or items of
compensation described in Clause 6.1 above if he is dismissed summarily in
accordance with Clause 11 of the Employment Agreement.

 

  6.4 This Clause 6 replaces the provisions in Clause 2.1 and 2.3 of the
Employment Agreement.

 

  6.5 The Company will issue the Executive with his form P45 on the Employment
Termination Date.

 

  6.6 In accordance with Clause 13.2 of the Employment Agreement, the Executive
shall deliver all documents to the Board on the Employment Termination Date,
save that the Executive shall not be required to deliver to the Board any
documents which will be required by him during the Appointment for the purposes
of carrying out the Appointment.

 

7. RESTRICTIONS AFTER TERMINATION OF EMPLOYMENT

 

  7.1 Notwithstanding the Executive’s subsequent Appointment, the restrictions
set out in Clause 10 of the Employment Agreement shall apply, save that they
shall not operate so as to prevent the Executive carrying out the Appointment.

 

  7.2 For the avoidance of doubt and without prejudice to the provisions of
Clause 10 of the Employment Agreement, the Executive may be engaged or concerned
in, whether directly or indirectly paid or unpaid, the conduct of or be or
become an employee, executive, director, agent, partner or consultant of or
assisting or having any financial interest in, any other actual or prospective
business, company or firm engaged in recruitment and/or management consulting.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

8. RESIGNATION AS EXECUTIVE DIRECTOR AND OFFICER

 

  8.1 Subject to the Appointment, at the Employment Termination Date the
Executive shall at the request of the Company resign and do everything the
Company may require (including executing documents) to resign as an executive
director and/or officer of the Company and of all Group Companies by signing
letters of resignation in the form set out in Schedule 1 to this Agreement.

 

  8.2 The Executive confirms that he has no claims against the Company and/or
any Group Company and/or any of their respective directors, officers, employees,
direct or indirect shareholders and agents arising from such resignations.

 

9. APPOINTMENT TERMS

 

  9.1 If the Employment has not been terminated and/or notice to terminate the
Employment has not been given by either the Company or the Executive prior to
the Employment Termination Date, the Executive shall serve as a non-executive
director of the Company and/or any Group Company effective as from the
Employment Termination Date.

 

  9.2 The terms of the Appointment are set out in this Clause 9.2.

 

  9.2.1 The Appointment shall commence on the Employment Termination Date.

 

  9.2.2 The Executive shall be expected to commit up to ten hours per week to
the Appointment to perform tasks at the request of the EMEA Divisional
President, the President and/or the Chief Executive Officer of CB Richard Ellis
Inc.

 

  9.2.3 For the avoidance of doubt, it is hereby agreed and acknowledged that
during the Appointment the Executive shall be a Consultant as defined in Section
2(j)(ii) of the 2004 Stock Incentive Plan of CB Richard Ellis Group, Inc.

 

  9.2.4 By accepting the Appointment, the Executive hereby confirms that he is
able to allocate sufficient time to the Appointment up to the maximum stated in
Clause 9.2.2 above. Save in the circumstances set out in Clause 9.2.5 below, the
Executive must seek the agreement in writing of the board before he undertakes
additional commitments that might affect the time that he is able to devote to
the Appointment.

 

  9.2.5 Without prejudice to the provisions of Clause 10 of the Employment
Agreement, the Company hereby permits the Executive during the term of the
Appointment to be engaged or concerned in, whether directly or indirectly paid
or unpaid, the conduct of or be or become an employee, executive, director,
agent, partner or consultant of or assist or have any financial interest in, any
other actual or prospective business, company or firm engaged in recruitment
and/or management consulting.

 

  9.2.6

The Executive must declare to the board his business interests other



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

 

than those of the Company and any potential conflicts of interest between his
other business interests and those of the Company as soon as he becomes aware of
the same and before he pursues such competing interest.

 

  9.2.7 From the Employment Termination Date until 30 September 2005 the
Executive shall:

 

  9.2.7.1 be paid a prorated fee at the rate of £250,000 gross per annum,
subject to deduction of income tax and national insurance contributions under
the PAYE system, payable by bank credit transfer in equal monthly installments
in arrears on or before the last working day of each calendar month:

 

  9.2.7.2 be entitled to participate in the permanent health insurance, life
assurance and medical expenses insurance schemes set out in Clause 6.4 of the
Employment Agreement and to be covered (at the Executive’s expense) by the
Company’s motor fleet insurance policy, save that if the terms and conditions of
such schemes prevent the Executive from participating in such schemes then the
Company and/or any Group Company will reimburse the Executive a market-rate
premium for his participation in schemes providing equivalent benefits to such
schemes at no extra expense to the Executive.

 

  9.2.8 From 1 October 2005 until the Appointment Termination Date the Executive
shall:

 

  9.2.8.1 not be required to perform the services set out in Clause 9.2.2 above
but be available to provide consulting and advice as requested by the President
of CB Richard Ellis Inc. and agreed with the Executive and at a rate to be
agreed with them from time to time prior to any service being performed;

 

  9.2.8.2 be entitled to participate in the permanent health insurance, life
assurance and medical expenses insurance schemes set out in Clause 6.4 of the
Employment Agreement and to be covered (at the Executive’s expense) by the
Company’s motor fleet insurance policy, save that if the terms and conditions of
such schemes prevent the Executive from participating in such schemes then the
Company and/or any Group Company will reimburse the Executive a market-rate
premium for his participation in schemes providing equivalent benefits to such
schemes at no extra expense to the Executive.

 

  9.2.9 During the period of the Appointment the Executive shall be entitled to
be repaid all reasonable travelling, hotel and other expenses properly
authorized by the board and incurred in or about the performance of his duties
as a non-executive director or consultant, which expenses shall be evidenced in
such manner as the board may specify from time to time.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

  9.2.10 The Executive shall not during the period of the Appointment or
thereafter use or divulge or communicate to any person other than with proper
authority any of the trade secrets or other confidential information of or
relating to the Company and/or any Group Company. Confidential information
includes but is not limited to details of customers, potential customers,
consultants, suppliers, potential suppliers, designs, product details, future
product details, prices, discounting arrangements, specific product
applications, existing trade arrangements, terms of business and those in the
course of negotiation, operating systems, pricing and fee structures, financial
information, inventions and research and development activities.

 

  9.2.11 The Executive shall not during the period of the Appointment make
otherwise than for the benefit of the Company and/or any Group Company any
records (whether recorded on paper, computer memory or discs or otherwise)
relating to any matter within the scope of the business of the Company and/or
any Group Company or concerning any of its or their dealings or affairs nor
either during the Appointment or thereafter use or permit to be used any such
records otherwise than for the benefit of the Company and/or any Group Company,
it being agreed by the parties that all such records (and copies thereof) in the
possession or control of the Executive shall be the property of the Company
and/or any Group Company and shall be handed over by the Executive to the
Company and/or any Group Company from time to time and on demand and in any
event upon the termination of the Appointment.

 

  9.2.12 The Executive shall not during the Appointment speak in public or write
any article for publication on any matter connected with or relating to the
business of the Company and/or any Group Company without first obtaining the
approval of the President and/or the EMEA Divisional President of CB Richard
Ellis Inc.

 

  9.3 The Executive hereby acknowledges and agrees that the terms of the
Appointment set out in this Agreement constitute a contract for services and
that nothing in this Agreement or otherwise is intended by the Executive or by
the Company and/or any Group Company to constitute a contract of service or to
create any relationship of employment.

 

10. APPOINTMENT TERMINATION

 

  10.1 The Appointment shall terminate on the Appointment Termination Date
unless otherwise terminated by the Company and/or any Group Company giving one
month’s written notice to the Executive, such notice not to take effect prior to
1 January 2006. Notice shall only be given if in the reasonable opinion of the
Company and/or any Group Company the Executive fails or neglects efficiently and
diligently to discharge his duties to and to promote and protect the interests
and reputation of the Company and/or any Group Company or does anything that is
harmful to the Company and/or any Group Company.

 

  10.2

The Executive acknowledges and agrees that the covenants set out below are



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

 

reasonably necessary for the proper protection of the legitimate business
interests of the Company and any “Relevant Group Company” (as defined below).
The Executive covenants to the Company and all Relevant Group Companies (for
themselves and as trustee for each of the Group Companies) that he shall not for
the following periods after the termination of the Appointment howsoever arising
(but excluding repudiatory breach of this Agreement by the Company) directly or
indirectly, either alone or jointly with or on behalf of any person, firm,
company, or entity and whether on his own account or as principal, partner,
shareholder, director, executive, consultant or in any other capacity
whatsoever:-

 

  10.2.1 for 12 months following the Appointment Termination Date or such
earlier termination of the Appointment by the Company and/or any Group Company
in the “Relevant Territory” (as defined below) and in competition with the
Company and/or any Relevant Group Company, save in relation to the business of
providing recruitment services, engage, assist or be interested in any
undertaking which provides services similar to those provided by the Company
and/or any Relevant Group Company in the 24 months prior to the Appointment
Termination Date and with which the Executive was concerned in the said period
of 24 months;

 

  10.2.2 for 12 months following the Appointment Termination Date or such
earlier termination of the Appointment by the Company and/or any Group Company
in the Relevant Territory solicit or interfere with or endeavour to entice away
from the Company and/or any Relevant Group Company any person, firm, company or
entity who was a client of the Company and/or any Relevant Group Company in the
24 months prior to the Appointment Termination Date and with whom the Executive
was concerned or had personal contact in the said period of 24 months;

 

  10.2.3 for 12 months following the Appointment Termination Date or such
earlier termination of the Appointment by the Company and/or any Group Company
in the Relevant Territory be concerned with the supply of services, other than
the provision of recruitment services, to any person, firm, company or entity
which was a client of the Company and/or any Relevant Group Company in the 24
months prior to the Appointment Termination Date where such services are
identical or similar to and in competition with those services supplied by the
Company and/or any Relevant Group Company in the said 24 month period, with
which supply the Executive was concerned in the said period of 24 months;

 

  10.2.4

for 12 months following the Appointment Termination Date or such earlier
termination of the Appointment by the Company and/or any Group Company offer to
employ or engage or solicit the employment or engagement of any person who
immediately prior to the Appointment Termination Date was a senior Executive or
consultant of the Company and/or any Relevant Group Company and with whom the
Executive had significant working contact in the 24 months prior to the



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

 

Appointment Termination Date (whether or not such person would commit any breach
of their contract of employment or engagement by reason of leaving the service
of such company); and

 

  10.2.5 represent himself as being in any way connected with or interested in
the business of the Company and/or any Relevant Group Company.

 

  10.3 Each of the obligations contained in this Clause constitutes an entire
separate and independent restriction on the Executive and if any part if found
to be unenforceable the remainder will remain valid and enforceable.

 

  10.4 While the restrictions are considered by the parties to be fair and
reasonable in the circumstances, it is agreed that if any such restrictions
should be judged to be void or ineffective for any reason but would be treated
as valid and effected if part of the wording thereof were deleted the said
restrictions shall apply with such modifications will be necessary to make them
valid and effective.

 

  10.5 The Executive agrees that he will at the request and cost of the Company
and/or any Relevant Group Company enter into a direct agreement with any of the
Group Companies under which he will accept restrictions corresponding to the
restrictions contained in this clause (or such as will be appropriate in the
circumstances) in relation to such Group Company.

 

  10.6 For the purposes of this clause:

 

  10.6.1 a “Relevant Group Company” means any of the Group Companies for which
the Executive has performed services or in which he has held office during the
24 months immediately preceding the Appointment Termination date and, if
applicable, their predecessors in business during such 24 month period; and

 

  10.6.2 “Relevant Territory” means the United Kingdom.

 

11. OBLIGATIONS UPON TERMINATION OF APPOINTMENT

 

  11.1 Upon termination of the Appointment howsoever arising the Executive
shall:

 

  11.1.1 at any time or from time to time thereafter upon the request of the
Company, resign and do everything the Company and/or any Group Company may
require (including executing documents) to resign from:

 

  (i) all offices held in the Company and/or any Group Company or any of the
Group Companies; and

 

  (ii) any office in any other company acquired by reason of or in connection
with the Appointment;

 

by signing letters of resignation in the form set out in Schedule 2 to this
Agreement and should he fail to do so the Company and/or any Group Company is
hereby irrevocably appointed to be the Executive’s Attorney in his name and on
his behalf to execute any documents and to do any things necessary or requisite
to give effect to this Clause; and



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

  11.1.2 deliver to the board all documents (including, but not limited to,
correspondence, lists of clients or customers notes, memoranda, plans, drawings
and other documents or whatsoever nature and all copies thereof) made or
complied or acquired by the Executive during the Appointment and concerning the
business, finances or affairs of the Company and/or any Group Company or its or
their clients.

 

  11.2 The Executive confirms that he has no claims against the Company and/or
any Group Company and/or any Group Company and/or any of their respective
directors, officers, employees, direct or indirect shareholders and agents
arising from such resignations

 

12. DATA PROTECTION

 

  12.1 The Executive hereby confirms that the Company and/or any Group Company
will be entitled to process (within the meaning of the Data Protection Act 1998
(and any amending or subordinate legislation passed from time to time)) in any
way it reasonably considers fit any data and other information concerning the
Executive provided that the Company and/or any Group Company shall exercise all
reasonable care to treat such data and information with the degree of
confidentiality that would normally be expected of a reasonable and responsible
data controller engaged in the processing of such data or information.

 

  12.2 The Executive hereby consents to the passing of any such data and
information by the Company and/or any Group Company to any of the Group
Companies whether within or outside the European Union or to any associated
companies subject to the conditions set out above.

 

13. WARRANTIES AND REPRESENTATIONS

 

  13.1 The Executive hereby warrants and represents to the Company that as at
the date of this Agreement he:-

 

  13.1.1 has not committed any breach of duty (including fiduciary duty) owed to
the Company or any Group Company;

 

  13.1.2 has not done or failed to do anything amounting to a repudiatory breach
of the express or implied terms of the Employment;

 

  13.1.3 has not taken court, tribunal or other proceedings against the Company
or any Group Company.

 

  13.2 The Executive hereby warrants and represents to the Company that on the
Employment Termination Date, he will reconfirm the warranties set out in Clauses
13.1.1 and 13.1.3 above.

 

  13.3 The Company hereby warrants and represents to the Executive that it has
no present claims against the Executive and knows of no past or current
circumstances which might give rise to any such claim in the future.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

14. SETTLEMENT AND WAIVER

 

  14.1 The Executive agrees to accept the arrangements contained in this
Agreement in full and final settlement all and any claims including, for the
avoidance of doubt any claims in respect of any share options granted to the
Executive by the Company or any Group Company or other rights of action
whatsoever and howsoever arising (whether under the laws of England and Wales,
those of the European Union or any other law, and whether such claims are known
or unknown to the parties and whether or not they are or could be in the
contemplation of the parties at the time of signing this Agreement, including
claims which as a matter of law do not at the date of this Agreement exist and
whose existence cannot currently be foreseen and any claims or rights of action
arising from a subsequent retrospective change or clarification of the law)
which the Executive now has or may in the future have against the Company or any
Group Company or any director, officer, employee, direct or indirect shareholder
or agent (whether past or present) of the Company or any Group Company and the
Executive hereby agrees to waive any such claims or rights of action. There will
be excluded from this clause (i) any personal injury claims of which the
Executive is unaware as at signing this Agreement (and the Executive hereby
warrants that he is not aware of any circumstances that could give rise to a
personal injury claim against any of the foregoing in the future); and (ii) any
claims for pension rights accrued to the Employment Termination Date. For the
avoidance of doubt, but not by way of limitation, this settlement compromises
all employment rights under European law and all statutory employment protection
rights under English law including the following (all as the same may be amended
from time to time, and where the reference is to a statute it also includes all
regulations made thereunder from time to time):

 

  14.1.1 any claim whatsoever in respect of notice;

 

  14.1.2 any claim(s) under or arising out of rights or obligations conferred by
the Equal Pay Act 1970;

 

  14.1.3 any claim(s) under or arising out of rights or obligations conferred by
the Sex Discrimination Act 1975;

 

  14.1.4 any claim(s) under or arising out of rights or obligations conferred by
the Race Relations Act 1976;

 

  14.1.5 any claims under or arising out of rights or obligations conferred by
the Transfer of Undertakings (Protection of Employment) Regulations 1981;

 

  14.1.6 any claim(s) under or arising out of rights or obligations conferred by
the Trade Union and Labour Relations (Consolidation) Act 1992;

 

  14.1.7 any claim(s) under or arising out of rights or obligations conferred by
the Disability Discrimination Act 1995;

 

  14.1.8 any claim(s) under or arising out of rights or obligations conferred by
the Employment Rights Act 1996;



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

  14.1.9 any claim(s) under or arising out of rights or obligations conferred by
the Working Time Regulations 1998;

 

  14.1.10 any claim(s) under or arising out of rights or obligations conferred
by the National Minimum Wage Act 1998;

 

  14.1.11 any claim(s) under or arising out of rights or obligations conferred
by the Employment Relations Act 1999;

 

  14.1.12 any claim(s) under or arising out of rights or obligations conferred
by the Transnational Information and Consultation of Employees Regulations 1999;

 

  14.1.13 any claim(s) under or arising out of rights or obligations conferred
by the Employment Act 2002;

 

  14.1.14 any claim(s) under or arising out of rights or obligations conferred
the Flexible Working (Eligibility Complaints and Remedies) Regulations 2002;

 

  14.1.15 any claim(s) under or arising out of rights or obligations conferred
the Flexible Working (Procedural Requirements) Regulations 2002;

 

  14.1.16 any claim(s) under or arising out of rights or obligations conferred
by the Employment Equality (Religion or Belief) Regulations 2003;

 

  14.1.17 any claim(s) under or arising out of rights or obligations conferred
by the Employment Equality (Sexual Orientation) Regulations 2003;

 

  14.1.18 any claim(s) under or arising out of rights or obligations conferred
by the Employment Act 2002 (Dispute Resolution) Regulations 2004;

 

  14.1.19 any claim(s) in respect of which a Conciliation Officer is authorised
to act; and

 

  14.1.20 any claims arising under any directive or other legislation applicable
in the United Kingdom by virtue of the United Kingdom’s membership of the
European Union.

 

  14.2 To give full effect to the provisions of Clause 14.1 above the Executive
hereby agrees to refrain from instituting or continuing any proceedings before
any court or tribunal or arbitral body or any other body in any part of the
world in relation to any claims or complaints referred to in Clause 14.1 above.

 

  14.3 The Executive warrants and agrees that:

 

  14.3.1 he has received independent legal advice as to the terms and effect of
this Agreement and in particular as to its effect on his ability to pursue
claims before an Employment Tribunal from Patrick Burgess of Jones Day, 21 Tudor
Street, London, EC4Y 0DJ;

 

  14.3.2

Patrick Burgess is covered by a contract of insurance, or an indemnity



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

 

provided for members of a profession or professional body covering the risk of a
claim by the Executive in respect of loss arising in consequence of the advice;

 

  14.3.3 at the time of giving the advice referred to in 14.2.1, Patrick Burgess
was a “qualified lawyer” and “independent” as defined in Section 203(4) and
Section 203(3B) respectively of the Employment Rights Act 1996; and

 

  14.3.4 he will procure that Patrick Burgess send a letter on execution of this
Agreement to the Company’s solicitors, Morrison & Foerster MNP, in the form set
out in Schedule 3.

 

15. NO ADMISSION OF LIABILITY

 

This Agreement does not constitute an admission by the Company or any Group
Company that it or any Group Company has breached any law or regulation, or that
the Executive has any claims against the Company or any Group Company, or its or
their respective directors, officers, employees, direct or indirect shareholders
or agents (whether past or present) of the Company or any Group Company.

 

16. CONFIDENTIALITY

 

  16.1 In consideration of the covenant on the part of Company set out in Clause
16.2, the Executive agrees and undertakes:-

 

  16.1.1 to keep confidential and not to make or publish any statement to any
person, firm or company concerning this Agreement or the circumstances
surrounding the termination of the Employment and/or the Appointment, provided
that the Executive will not be prevented from making a disclosure:

 

  (i) for the purposes of seeking legal or accountancy advice in relation to
this Agreement provided his professional adviser is bound by a duty of
confidence;

 

  (ii) to the proper authorities as required by law;

 

  (iii) to any actual or prospective employer; and

 

  (iv) to his wife or partner provided such person agrees to maintain
confidentiality

 

  16.1.2

not to make or publish or cause to be made or published any statement or remark
in any circumstances or do anything in relation to Company or any Group Company
or their respective directors, officers, employees and direct or indirect
shareholders which harms or is intended to harm or may harm the business or
prospects of Company or any Group Company or which damages or lowers or is
intended to damage or lower or may damage or lower the reputation of Company or
any Group Company or their respective directors, officers, employees and direct
or indirect shareholders. In particular, but not by



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

 

way of limitation, the Executive agrees and acknowledges that any statement,
remark or action by the Executive which does not indicate unqualified support
for whoever succeeds him as Chief Executive of the Company will constitute a
breach of this Clause 16.1.2.

 

  16.2 Save as may be required by law or regulatory requirements, the Company
agrees to keep the terms and conditions of this Agreement confidential.

 

17. ENTIRE AGREEMENT

 

  17.1 Other than where expressly stated to the contrary in this Agreement, this
Agreement and the documents referred to herein constitute the entire agreement
relating to the Executive’s Employment and Appointment and the termination of
the same and is in substitution for and replaces any previous agreements or
arrangements between the Executive and the Company and any Group Company which
shall be deemed to have been terminated by mutual consent as from the date of
this Agreement and the Executive hereby waives with effect from the date of this
Agreement any and all claims which he may have arising out of or in connection
with any such previous agreements or arrangements.

 

  17.2 It is agreed that (i) no party has entered into this Agreement in
reliance upon any representation, warranty or undertaking which is not set out
or referred to in this Agreement; (ii) in the absence of fraud, no party will
have any remedy in respect of any untrue statement, made to it or its
representatives or agents, upon which it or they relied, and such party’s only
remedy will be for breach of contract; and (iii) this Clause 17 shall not
exclude any liability for fraudulent misrepresentation.

 

18. THIRD PARTIES

 

The terms, representations, warranties and agreements of the parties set forth
in this Agreement are not intended for, nor shall they be for the benefit of or
enforceable by, any third party other than the Group Companies.

 

19. WITHOUT PREJUDICE

 

Notwithstanding that this Agreement is marked “Without Prejudice and Subject to
Contract”, when it is signed and dated by the Executive it will become open and
binding.

 

20. GOVERNING LAW AND JURISDICTION

 

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales and the courts of England and Wales shall have non-exclusive
jurisdiction to deal with disputes arising from or touching upon this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first written above.

 

 



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

SCHEDULE 1

 

Letter of Resignation

 

Please see attached.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

Letter of Resignation

 

Private and Confidential

 

TO:    

 

The Directors

   

[LIST COMPANY/IES]

 

[    ] 2005

 

Dear Sirs

 

Resignation

 

I hereby resign as an Executive and from all my offices and directorships (if
any) with the above-listed companies. My resignations are to be with effect from
[    ] 2005.

 

I hereby confirm that I have no claims against the above companies and any of
their directors, officers, employees and direct or indirect shareholders arising
from such resignations.

 

Please arrange for particulars of my resignations to be filed with the
appropriate bodies.

 

Yours faithfully

 

 

--------------------------------------------------------------------------------

ALAN CHARLES FROGGATT

 

 



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

SCHEDULE 2

 

Letter of Resignation

 

Please see attached.



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

Letter of Resignation

 

Private and Confidential

 

TO:    

 

The Directors

   

[LIST COMPANY/IES]

 

[    ] 2006

 

Dear Sirs

 

Resignation

 

I hereby resign as non-executive director and from all my offices and
directorships (if any) with the above-listed companies. My resignations are to
be with effect from [    ] 2006.

 

I hereby confirm that I have no claims against the above companies and any of
their directors, officers, employees and direct or indirect shareholders arising
from such resignations.

 

Please arrange for particulars of my resignations to be filed with the
appropriate bodies.

 

Yours faithfully

 

 

--------------------------------------------------------------------------------

ALAN CHARLES FROGGATT

 

 



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

SCHEDULE 3

 

Adviser’s Letter

 

Please see attached.

 

 



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

ON JONES DAY HEADED PAPER

 

TO: MORRISON & FOERSTER MNP

 

23 January 2005

 

Dear Sirs

 

I refer to the agreement made between my client, Alan Charles Froggatt (“Mr
Froggatt”) and your client, Insignia Richard Ellis Limited (“the Company”) dated
23 January 2005, a copy of which is attached (“the Agreement”).

 

I confirm that:

 

1. I am a qualified lawyer as defined by section 203(4) of the Employment Rights
Act 1996.

 

2. I am independent of the Company.

 

3. I have advised Mr Froggatt as to the terms and effect of the Agreement and,
in particular, that Mr Froggatt will be precluded from bringing a claim under
the legislation set out in Clause 14 of the Agreement.

 

4. There is now in force and there was at the time I gave Mr Froggatt the advice
referred to above, a contract of insurance or appropriate indemnity as required
by section 203(3)(d) of the Employment Rights Act 1996 covering the risk of a
claim by Mr Froggatt in respect of loss arising in consequence of the advice
referred to in paragraph 3 above.

 

Yours sincerely

 

Patrick Burgess



--------------------------------------------------------------------------------

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

Executed for and on behalf of

INSIGNIA RICHARD ELLIS LIMITED

acting by a duly authorised officer:

 

   

 

--------------------------------------------------------------------------------

   

Director

   

 

--------------------------------------------------------------------------------

   

Dated

Signed and delivered as a deed by

    ALAN CHARLES FROGGATT  

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Dated

Witnessed by:-

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

Dated

   

 

--------------------------------------------------------------------------------

   

Name

   

 

--------------------------------------------------------------------------------

   

Address